Citation Nr: 1612427	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to December 1, 2007 for additional compensation for a dependent child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision established December 1, 2007 as the effective date for payment of additional compensation based on the Veteran's dependent son Ryan.

The Board remanded the claim in August 2013 for further action by the agency of original jurisdiction (AOJ).  The claim now returns for appellate review. 


FINDINGS OF FACT

1.  In an August 1999 rating decision, the RO awarded a combined disability rating greater than 30 percent effective May 24, 1999; subsequently, in a May 2001 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU) from May 23, 1999.

2.  In July 2007, the VA first received notification of the Veteran's dependent child "R." who was born in March 1990. 

3.  VA requested evidence confirming the Veteran's relationship to "R." and received a completed VA Form 21-686c (Declaration of Status of Dependents) from the Veteran on November 7, 2007.


CONCLUSION OF LAW

The criteria for an effective date of August 1, 2007, but not earlier, for commencement of payment of additional compensation for dependent child "R." have been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  With regard the claim for an earlier effective date for the award of dependent compensation, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

The pertinent facts regarding the Veteran's dependency status, the effective date of increases in the Veteran's combined rating, and date of receipt of relevant documents needed to award additional compensation for the Veteran's dependent child are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to effective date for additional compensation for a dependent.  The VCAA is therefore inapplicable and need not be considered with regard the Veteran's appeal.  See Smith, 14 Vet. App. at 231; Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

The Veteran seeks an earlier effective date for the addition of his child "R." to his compensation award.  He contends that the effective date should be March 23, 1999, the effective date of the grant of a TDIU.

An additional amount of compensation may be payable for a spouse, child, or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. §§ 1115, 1135; 38 C.F.R. § 3.4(b)(2).  The term "child" means, in relevant part, an unmarried person under 18 years, or under age 23 if attending an educational institution approved by VA.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57; see also 38 U.S.C.A. § 104(a) (West 2014). 

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

An award of additional compensation for dependents based on the establishment of a disability rating in the percentage evaluation specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f). 

The implementing regulation provides that the effective date for the payment of additional compensation for dependents will be the latest of the following dates: (1) Date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).  The term "date of claim" means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request.

In order to establish entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204.  38 C.F.R. § 3.213(a).  Under § 3.204, VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  See McColley v. West, 13 Vet. App. 553, 557 (2000).  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see § 3.216).  Id.  

In this case, the Veteran's only service-connected disability is degenerative disc disease.  In a July 1975 rating, the RO granted service connection for low back strain and assigned a noncompensable rating effective from April 21, 1975.  In an August 1999 rating decision, the RO increased the rating for degenerative disc disease (previously rated as low back strain) to 20 percent from March 23, 1999 and to 40 percent from May 24, 1999.  

Subsequently, in a May 2000 rating decision, the RO increased the rating for degenerative disc disease to 60 percent effective March 23, 1999.  Additionally, in a May 2001 rating decision, the RO granted a TDIU from May 23, 1999.

The Veteran's education benefits folder reflects that R.'s custodian filed an application for Dependents' Educational Assistance (DEA) via Internet on July 27, 2007 on behalf of the Veteran's child R.  She furnished the full name, date of birth, address, and R.'s relationship to the Veteran on that application.  The RO then sent an August 2007 letter requesting the custodian to furnish a copy of the public record showing the names of both parents for R.

On November 7, 2007, the Veteran submitted a VA Form 21-686c, on which he indicated that R. was his biological son.  Based on this, the RO issued a letter in September 2008 notifying the Veteran that R. was added as his dependent and that his compensation payment was adjusted to a rate for a veteran with two dependents, his spouse and his child R.

The Veteran filed a notice of disagreement with the effective date assigned for additional compensation for R. as his dependent.  He contends that the effective date should be the effective date for the grant of his compensation benefits in 1999.  He claims that he did not know that R. was left off the record and claimed that the Disabled American Veterans (DAV) representative who assisted him with his benefits application was responsible for omitting R. as his dependent on the original application by mistake.

Concerning this, the Board observes that the DAV representative was not a VA employee.  Moreover, the file indicates that the Veteran, in the previous years of dealing with VA, was given notice of his responsibility for promptly notifying VA of his current dependency status on multiple occasions.  Initially, in an August 1999 notice letter, the RO informed the Veteran that effective June 1, 1999 he was entitled to dependents benefits and requested that the Veteran complete a VA Form 21-686c and return to the RO.  The RO also notified the Veteran that such form must be received within one year from the date of that letter to be entitled to any back benefits.

However, the Veteran did not demonstrate any inclination to inform VA of the existence his additional dependent child.  For instance, he properly completed and returned to VA, a VA Form 21-686c in October 1999, pursuant to the RO's request.  On this form, he identified his spouse and a dependent child "A." as his dependents but he did not provide any information regarding R.  In the designated space for dependent children (4 rows for up to 4 children) on this form, he only filled out the first row for A.'s information and left the remaining three rows empty.  The RO amended the Veteran's disability compensation award to include additional benefits for his spouse and one child, A.  This was notified in an October 1999 letter; in that letter, the RO again informed the Veteran that he should notify immediately if there is any change in the number or status of his dependence.  Additionally, when a TDIU was granted by a May 2011 rating decision, in a June 2001 notice letter, the RO informed the Veteran that he was paid at a rate with one dependent of his spouse, as his son A. who was over 18 and finished school on September 9, 2000.  However, the Veteran did not claim that he had any additional dependent child.  See Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009) (holding that there could be multiple rating decisions establishing entitlement to additional dependency compensation as long as the proof of dependents is submitted within one year of the notice of the rating action).  It appears that the Veteran's past practice was consistent with his failure to notify VA of the existence of his dependent child R.

To the extent that the Veteran is contending that he did know that R. has not on the record as his dependent child until R.'s DEA application was denied and that he should have received additional compensation for R. from the date he qualified for such benefits, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

In this case, the date of commencement of the Veteran's award and the effective date of the qualifying disability rating were both March 23, 1999.  The date the dependency arose was the date of R.'s birth, March 26, 1990.  Therefore, in this case, the proper effective date is the later of the date of claim.  It is undisputed that the Veteran failed to notify VA of R.'s birth within a year of the birth in 1990.

Therefore, because VA was not notified of the existence of R. as the Veteran's dependent child within a year of the birth, the effective date cannot be the date of the birth.  Instead, the effective date must be based on the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  

The Board finds that notice of the R.'s existence consisted of his custodian's claim for DEA benefits received in July 2007, which reported that R. was the Veteran's child.  This statement, alone, is insufficient to establish entitlement to dependency status for R. because that statement was not made by the Veteran and no mention was made of the place of birth.  Later, however, in August 2007, the RO requested information from the R.'s custodian concerning any proof of the relationship to the Veteran, and this information was received in November 2007, within a year of the RO's request.  

The evidence confirming that R. was the Veteran's dependent child was received on November 7, 2007, when the Veteran submitted a VA Form 21-686c, on which he indicated that R. was his biological son and furnished R.'s full name, date of birth, place of birth, social security number, and name and address of the person having custody of R.  See 38 C.F.R. § 3.204.  The RO accepted this information as sufficient to establish R. as the Veteran's dependent child.  As such, the effective date is properly based on the July 2007 DEA application identifying R. as the Veteran's child. 

In sum, VA was notified of R.'s existence as the Veteran's dependent child in July 2007.  The Veteran responded to the VA's request for additional information within a year, and, therefore, the effective date for payment of additional compensation based on R. as his dependent child must commence August 1, 2007, the first day of the month following the receipt of the initial notice concerning R.  38 C.F.R. § 3.401.  An effective date prior to August 1, 2007, is not warranted, however, because the Veteran did not notify VA of the dependent's existence within a year of the birth in 1990 or within 1 year of notification of the qualifying disability rating in 1999.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date of August 1, 2007, but no earlier, is granted for additional compensation for a dependent child is granted, subject to the regulations applicable to the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


